PER CURIAM:
Carlos Ortiz, a federal prisoner, appeals the district court’s order denying without prejudice his motion filed under Fed. R.Civ.P. 60(b), in which he sought reconsideration of the denial by the United States District Court for the Western District of Virginia of his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Ortiz, Nos. CR-92-301-S; CA-05-2793-WDQ-1 (D.Md. Nov. 9, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED